Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen A. Burch on May 10, 2022.
The application has been amended as follows:
1.	(Previously Presented) A measurement system for a vehicle comprising:
	a first camera defining a field of view having a corresponding optical axis; 
	a motion detection sensor mechanically connected to an application specific integrated circuit (ASIC) of the first camera such that motion of the ASIC corresponds to motion of the optical axis in a one to one fashion and the motion detection sensor is configured to detect motion of the optical axis, the ASIC being configured to output a fused data set comprising a combination of image data generated by the first camera and motion data generated by the motion detection sensor; 
a controller in communication with the ASIC, the controller including at least a blockage detection system and being configured to receive a motion sensor output and a camera output, and configured to fuse the motion sensor output and the camera output thereby creating a fused data set, the controller being configured to receive the fused data set, the controller being configured to analyze the fused data set using a machine learning based analysis, and the machine learning based analysis being configured to determine an orientation of the camera and alert an operator in response to the first camera facing an incorrect direction; and
wherein the controller is configured to provide the fused data set to the blockage detection system, and wherein the blockage detection system is configured to compare image based motion detection and sensor based motion detection of the fused data to determine when the camera is at least partially blocked.

2.	(Original) The measurement system of claim 1, wherein the motion detection sensor includes one of an accelerometer, a gyroscope, and an inclinometer.

3.	(Canceled)

4.	(Canceled) 

5.	(Original) The measurement system of claim 1 [[4]], wherein the fused data is time correlated data. 

6.-8	(Canceled) 

9.	(Previously Presented) The measurement system of claim 1 wherein the fused data set is created using an automotive safety integration level (ASIL) decomposition fusion.

10.	(Previously Presented) The measurement system of claim 1, wherein the fused data set is provided to at least one of a camera orientation monitor system, an object detection system, a camera misalignment system, a field of view adjustment system, an object detection redundancy system, an image stabilization system, an end of line calibration system, a tamper recognition system, and an automatic camera panning system, and a camera displacement detection system.  

11.	(Canceled)

12.	(Original) The measurement system of claim 10, wherein the fused data set is provided to the camera displacement detection system, and wherein the camera displacement detection system is configured to compare a speed of motion detected via image analysis with a speed of motion detected via sensor analysis and determine a camera displacement has occurred in response to the speed of motion detected via the image analysis exceeding speed of the motion detected via the sensor analysis by a predetermined amount.

13.	(Original) The  measurement system of claim 1, further comprising a plurality of second cameras, each of the plurality of second cameras defining a field of view having a corresponding optical axis, and a plurality of motion detection sensors each of the motion detection sensors in the plurality of motion detection sensors being mechanically fixed to a corresponding one of the second cameras in the plurality of second cameras via a corresponding application specific integrated circuit (ASIC), wherein a motion of each camera in the plurality of second cameras and a motion of the first camera is determined independently of the motion of each other camera.

14.	(Original) The measurement system of claim 13, wherein each of the corresponding ASICs are configured to output a fused data set comprising a combination of image data generated by the corresponding camera and motion data generated by the motion detection sensor.

15.	(Currently Amended) A method for detecting a blocked camera lens for a vehicle comprising:
	receiving image data and inertial motion unit (IMU) data from a camera system, the camera system including a motion detection sensor mechanically connected to an application specific integrated circuit (ASIC) of a first camera such that motion of the ASIC corresponds to motion of the optical axis in a one to one fashion and the motion detection sensor is configured to detect motion of the optical axis, the ASIC being configured to output a fused data set comprising a combination of image data generated by the first camera and motion data generated by the motion detection sensor;
	analyzing the IMU data to detect motion of the camera system using a sensor based motion detection system including a controller configured to receive the fused data set;
	analyzing the fused data set to detect motion of the camera using an image based machine learning motion detection analysis, the machine learning motion detection analysis being configured to determine at least an orientation of the camera and alert an operator in response to the first camera facing an incorrect direction; and
	determining a presence of an at least partially blocked lens in response to the image based motion detection analysis indicating no motion and the sensor based motion detection indicating motion.

16.	(Original) The method of claim 15, wherein the camera system includes a first camera defining a field of view having a corresponding optical axis and a motion detection sensor mechanically fixed to the first camera such that the motion detection sensor is configured to detect motion of the optical axis.

17.	(Original) The method of claim 15, wherein the image based motion detection analysis includes:
	identifying a reference in a first frame of the image data;
	identifying the reference in a second frame of the image data; and
	determining that the camera system is in motion in response to a change in position of the reference between frames being in excess of a threshold.

18.	(Original) The method of claim 17, wherein the second frame is subsequent to the first frame.

19.	(Canceled) 

20.	(Previously Presented) The method of claim 15, wherein the image data and the IMU data are fused while determining the presence of an at least partially blocked lens.

21.	(Currently Amended) A method for detecting a displaced camera system for a vehicle comprising:
	Receiving, at a controller, fused data including an image portion and an inertial motion unit (IMU) portion from a camera system, the camera system including a motion detection sensor mechanically connected to an application specific integrated circuit (ASIC) of a first camera such that motion of the ASIC corresponds to motion of the optical axis in a one to one fashion and the motion detection sensor is configured to detect motion of the optical axis, and the ASIC being configured to output a fused data set comprising a combination of image data generated by the first camera and motion data generated by the motion detection sensor;

	analyzing the image portion using an image based motion detection system of the controller and determining at least one parameter of motion in at least one object within the image;
	analyzing the IMU portion using a sensor based motion detection system of the controller and determining at least one parameter of motion of the IMU; 
	comparing the at least one parameter of motion of the at least one object in the image and the at least one parameter of motion of the IMU, and determining a camera system displacement has occurred when the at least one parameter of motion of the at least one objection differs from the motion of the IMU by at least a predefined amount; and
analyze the fused data set using a machine learning based analysis, the machine learning based analysis being configured to determine an orientation of the camera and alert an operator in response to the first camera facing an incorrect direction.

22.	(Original) The method of claim 21, wherein the at least one parameter is a speed of motion. 

23.	(Original) The method of claim 21, wherein the at least one object within the image is at an outer periphery of the image.  

24.	(Original) The method of claim 21, further comprising determining an at least partial blockage of the camera in response to the image based motion detection system detecting no motion and the sensor based motion detection system detecting motion.

25.	(Previously Presented) The measurement system of claim 1, wherein the blockage detection system is configured to determine that the camera is at least partially blocked in response to the image based motion detection system detecting no motion and the sensor based motion detection system detecting motion.

Allowable Subject Matter
Claims 1, 2, 5, 9, 10, 12 – 18 and 20 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “the ASIC being configured to output a fused data set comprising a combination of image data generated by the first camera and motion data generated by the motion detection sensor; 
the controller being configured to receive the fused data set, the controller being configured to analyze the fused data set using a machine learning based analysis, and the machine learning based analysis being configured to determine an orientation of the camera and alert an operator in response to the first camera facing an incorrect direction”, where the closest prior art is Ramanandan et al. (US 2018/0188032 A1), Van Schoyck et al. (US 2019/0068829 A1), Kostrzewa et al. (US 2015/0312488 A1), Chen et al. (US 2019/0346844 A1) and Noble et al (US 2019/0164310 A1). 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 15 and 21, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486